Citation Nr: 9914857	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  94-23 197	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to August 
1954.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1996, at which time it was remanded 
for additional development.  Subsequent to that remand, the 
Board, in a decision of September 1997, denied entitlement to 
service connection for the cause of the veteran's death.  
Slightly more than one year later, the United States Court of 
Appeals for Veterans Claims (Court), in an October 1998 
Order, vacated the Board's September 1997 decision, and, in 
so doing, remanded the case to the Board for further action 
consistent with an October 1998 Joint Motion.  The case is 
now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1993.  

2.  According to the initial (September 1993) Certificate of 
Death, the immediate cause of the veteran's death was acute 
myocardial infarction, due to, or as a consequence of, 
coronary artery disease.  Another condition contributing to 
death but unrelated to the immediate or underlying causes of 
death was "overweight."  

3.  In an amended (November 1993) Certificate of Death, the 
immediate cause of the veteran's death was once again listed 
as acute myocardial infarction, due to, or as a consequence 
of, coronary artery disease.  Other conditions contributing 
to death, but unrelated to either the underlying or immediate 
causes of death were "overweight, amputated leg."  

4.  At the time of the veteran's death, service connection 
was in effect for a right below-the-knee amputation, 
evaluated as 40 percent disabling; the postoperative 
residuals of traumatic arthritis of the left foot and ankle, 
evaluated as 10 percent disabling; degenerative changes of 
the lumbar spine, evaluated as 10 percent disabling; and 
degenerative changes of the left knee, evaluated as 
10 percent disabling.  

5.  The veteran's service-connected disabilities, alone, or 
in combination, were causally related to or played a 
significant role in accelerating his death.  


CONCLUSION OF LAW

The veteran's service-connected disabilities caused or 
contributed substantially or materially to cause his death.  
38 U.S.C.A. § 1310 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue currently on appeal, the Board is of the 
opinion that the appellant's claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  That is, the Board finds that she has presented a 
claim which is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the appellant is required in order to comply 
with the duty to assist her mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and cardiovascular 
disease, including coronary artery disease, or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Finally, service connection may be granted for disability 
which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.312 (1998).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, of itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(1998).  

The veteran in this case served on active duty from March 
1951 to August 1954.  According to the original and amended 
death certificates, the immediate cause of the veteran's 
death was acute myocardial infarction due to or as a 
consequence of coronary artery disease.  On the original 
death certificate, a condition contributing to death but 
unrelated to either acute myocardial infarction or coronary 
artery disease was "overweight."  On the amended death 
certificate, the veteran's amputated leg and his being 
overweight were listed as other conditions contributing to 
death.  

At the time of the veteran's death, service connection was in 
effect for a right below-the-knee amputation, evaluated as 
40 percent disabling; postoperative residuals of traumatic 
arthritis of the left foot and ankle, evaluated as 10 percent 
disabling; degenerative changes of the lumbar spine, 
evaluated as 10 percent disabling; and degenerative changes 
of the left knee, evaluated as 10 percent disabling.  The 
combined evaluation for the veteran's service-connected 
disabilities was 60 percent.  In addition, a total disability 
evaluation based upon individual unemployability had been in 
effect since February of 1987.  

The appellant, the widow of the veteran, in effect argues 
that the veteran's service-connected amputation, by itself, 
or in combination with his service-connected low back 
disability, caused or contributed to his inability to engage 
in physical exercise, resulting in excessive weight, and 
ultimately leading to coronary artery disease and death.  

In that regard, a review of service medical records shows no 
evidence of cardiovascular (including heart) disease.  At the 
time of the veteran's service separation examination in 
August 1954, his cardiovascular system was within normal 
limits.  The veteran's blood pressure at the time of 
separation was 140/68.  Service medical reveal that, while in 
service, the veteran sustained multiple injuries, including a 
gunshot wound to the left foot, a compound comminuted 
fracture of the right leg, osteomyelitis of the right leg, 
and a simple fracture of the left leg.  

Following service, in December 1954, a Department of Veterans 
Affairs (VA) medical examination was accomplished.  At the 
time of that examination, the veteran's cardiovascular system 
was within normal limits, with a blood pressure of 150/70.  
During the course of a September 1957 hospitalization, the 
veteran's blood pressure was recorded as 140/80.  The 
earliest clinical indication of the presence of elevated 
blood pressure is revealed by a February 1963 medical record, 
at which time the veteran was hospitalized with complaints of 
pain in his right leg.  A blood pressure reading of 170/100 
was reported at that time.  

In January 1975, the veteran was admitted to a VA medical 
facility with complaints of chronic osteomyelitis for the 
past 20 years.  A below-the-right-knee amputation was 
performed at that time.  During the course of outpatient 
treatment in May 1980, it was indicated that the veteran had 
suffered from high blood pressure for approximately five 
years.  

On VA fee-basis orthopedic examination in March 1982, the 
veteran complained of degenerative arthritis of the lumbar 
spine, which, in his opinion, was secondary to the abnormal 
gait and weight bearing created by his below-the-knee 
amputation.  According to the veteran, his pain was confined 
to the back area, with no evidence of radiculopathy or any 
numbness or motor changes.  On physical examination, the 
veteran was described as grossly obese.  The veteran was 
informed that this "certainly contributed" to his back and 
knee degenerative changes.  As to the veteran's lumbar spine, 
tests of straight leg raising were negative.  There was a 
mild tenderness to palpation at the lumbosacral junction in 
the midline, though with no pain at the sacroiliac joints and 
no radiculopathy on straight leg raising.  Radiographic 
studies showed mild to moderate degenerative changes 
accompanied by spurring at multiple levels of the lumbar 
spine, but no fractures, malalignment, or structural defects.  
The clinical impression was early mild degenerative changes 
of the lumbar spine.  It was noted at the time of examination 
that the veteran's lumbar spine symptomatology was "probably 
secondary" to both his obesity and abnormal gait pattern, and 
that his gait pattern was most likely due to his below-the-
knee amputation.  It was recommended that the veteran lose 
weight, and that this should solve most of his problem, 
including stump wear, and back changes.  Additionally noted 
was that the veteran's lower back symptoms were most likely 
related to his severe right leg injury and accompanying 
altered weight-bearing gait pattern.  

VA radiographic studies conducted in mid-June 1987 were 
consistent with spondylitic spurs anteriorly and laterally 
from most of the lumbar vertebrae, which were "most marked" 
in the area of the 3rd and 4th lumbar vertebrae.  The disc 
spaces were well maintained, though posterior elements 
displayed some minimal sclerotic changes.  Nothing acute was 
observed, and the sacroiliac joints were within normal 
limits.  The clinical impression was of moderate degenerative 
changes, with anterior spondylitic spurring.  

On VA orthopedic examination in June 1987, the veteran 
complained of low back pain which had been present "for some 
considerable length of time."  Additionally noted was that 
the veteran's low back pain was complicated by a below-the-
knee amputation of the right leg, and the fact that his left 
leg was currently encased in a silicone cast.  For those 
reasons, the examination was undertaken with the veteran in a 
wheelchair.  This made it "impossible" to perform an adequate 
back examination.  Nonetheless, low back movements were 
performed without pain.  At the time of evaluation, there was 
considerable tenderness on deep pressure in the mid-lumbar 
area.  

On VA fee-basis orthopedic examination in November 1987, the 
veteran stated that he had suffered from back pain ever since 
the time of his below-the-knee amputation.  Physical 
examination was significant for the presence of tenderness 
over the lumbosacral spine.  There was a full range of motion 
of the veteran's back.  Radiographic examination of the 
lumbar spine showed evidence of lipping and spurring off the 
bodies of the lumbar spine, though with-well maintained disc 
spaces.  The clinical impression was disability of the spine.  

During the course of a VA outpatient evaluation in November 
1988, there was noted the presence of paraspinal spasm and 
tenderness of the lumbar spine, though with no palpable 
fractures.  In September 1991, the veteran was described as 
experiencing "a lot of back pain."  

In correspondence of December 1993, a VA physician wrote that 
he had been involved in the veteran's treatment "for many 
years," and was "very familiar" with the veteran.  
Reportedly, as a result of the veteran's service-connected 
below-the-knee amputation, he had experienced difficulty with 
ambulation which restricted his activity and contributed to 
his extreme weight problem.  Additionally noted were problems 
with chronic and phantom pain which were being treated with 
narcotics and antidepressants.  According to the veteran's 
physician, his chronic pain, overweight, increased stress, 
and inactivity contributed to the development of coronary 
artery disease.  

As noted in the Board's prior remand, a transcript of the 
appellant's August 1994 hearing is not available for review.  
Nevertheless, notes taken at that hearing reveal that the 
appellant testified that the veteran's physician, a Dr. W., 
had indicated that the veteran had probably died of a blood 
clot which had broken loose and migrated to his heart 
resulting in death.  She further noted that, prior to the 
veteran's death, there had been no indication of any problem.  
According to the veteran's spouse, though the veteran had 
experienced significant pain as a result of his 
service-connected disabilities, there was no history of 
either heart disease or high cholesterol.  

It was noted that the appellant had testified that the 
veteran had "some breakdown in the leg" prior to his death, 
and that he had been scheduled for a stump revision.  She 
further testified that the veteran's high blood pressure was 
well controlled.  According to the veteran's spouse, the 
veteran's death certificate had been changed because the 
coroner was not aware of the veteran's history.  Reportedly, 
changes in the death certificate were made after the coroner 
had spoken with the veteran's treating VA physicians.  

In July 1996, the Board remanded the appellant's case for 
further development.  This development was to include 
referral to an appropriate medical specialist for review, and 
an opinion regarding the existence and extent of any causal 
relationship between the veteran's death and his right below-
the-knee amputation.  

Pursuant to the Board's July 1996 remand, an opinion with 
regard to the existence and extent of any causal relationship 
between the veteran's service-connected right below-the-knee 
amputation and his death was received in January 1997.  

In that opinion, the medical reviewer noted that the veteran 
had undergone a right below-the-knee amputation for chronic 
osteomyelitis as a result of an inservice injury.  He further 
noted that the veteran apparently died outside a hospital, as 
the initial and amended death certificates were completed by 
a coroner.  The reviewer indicated that it was important to 
note that, while the cause of death was officially reported 
as acute myocardial infarction, the claims file and medical 
records contained absolutely no information to prove that 
claim.  Further observed was that sudden, atraumatic out-of-
hospital deaths were often attributed to acute myocardial 
infarction arrhythmias (with or without acute ischemia or 
infarction), myocardial rupture, pulmonary embolism, acute 
stroke, ruptured abdominal aortic aneurysm with 
exsanguination, subarachnoid hemorrhage, or toxic/metabolic 
causes, to name just a few.  In the opinion of the medical 
reviewer, while in the absence of autopsy data, it was 
reasonable for the coroner to list "acute myocardial 
infarction" as the official cause of death simply because 
this was a common cause of atraumatic out-of-hospital death, 
the true cause of death was unknown and "at this point 
unknowable."  In the absence of further data, it was "at 
least as likely as not" that the veteran suffered a sudden 
cardiac arrhythmic death.  

The reviewer next addressed the issue of the likelihood that 
the veteran's below-the-knee amputation directly caused his 
heart disease.  In that regard, reference was made to the 
December 1993 letter from the veteran's VA physician to the 
coroner, in which it was stated that the veteran's amputation 
had contributed to physical inactivity, which resulted in 
gross obesity contributing to the development of coronary 
artery disease.  The medical reviewer noted that the 
veteran's record showed that the veteran was ambulatory, as 
evidenced by a notation at one point that he (the veteran) 
was looking forward to having a new prosthesis made, inasmuch 
as his weight had changed.  This indicated to the reviewer 
that the veteran had been using his prosthesis for 
ambulation.  Additionally noted was that, in 1988, the 
veteran had apparently been involved in an accident in which 
he was driving an all-terrain vehicle.  According to the 
medical reviewer, there was no documentation in the veteran's 
chart which would allow him to conclude that the veteran was 
more sedentary than many other men in his age category who 
had not suffered a lower extremity amputation.  Therefore, 
although it was possible that the veteran's amputation had 
contributed to physical inactivity leading to obesity which 
might have exacerbated to some extent the veteran's 
hypertension and hypertriglyceridemia, which in turn could 
have led to premature atherosclerotic heart disease and death 
(if, in fact, the veteran did die of an arrhythmia due to 
ischemic heart disease), this chain of logic was "quite 
tenuous."  More likely was that any atherosclerosis which 
might have been present in the veteran was due to factors 
unrelated to his amputation, such as heavy tobacco use, 
overeating, inactivity from chronic low back pain, and a 
genetic predisposition towards Type IV hyperlipidemia.  
Accordingly, the assertion that the veteran's death was 
directly due to factors related to his amputation was, though 
plausible, little more than speculative.  

The reviewer further noted that, following a review of the 
medical literature, while traumatic above-the-knee 
amputations in World War II combat veterans had been 
associated with somewhat increased ischemic heart disease 
mortality, there were no reports of a similarly increased 
risk (of ischemic heart disease) in veterans who had suffered 
below-the-knee amputations.  

As regards the assertion that the veteran had died from a 
clot "which went through his heart causing cardiac arrest and 
death," the implication of which was that there arose a clot 
in the veteran's lower extremity stump resulting in a fatal 
pulmonary embolism, the examiner noted that this was "mere 
speculation."  Furthermore, had the coroner truly believed 
that this was the cause of the veteran's death, at the time 
he amended the death certificate to include lower extremity 
amputation as a contributing factor, he should have changed 
the immediate cause of death from acute myocardial infarction 
to pulmonary embolism.  Even had he done this, in the absence 
of autopsy or other clinical data prior to death, the line of 
evidence would "truly be a result of speculation."  

In a February 1997 letter, the appellant noted that Dr. W. 
had passed away.  Included was a newspaper clipping of his 
obituary for the Board's review.  

Based on the aforementioned, the Board is of the opinion that 
the veteran's service-connected below-the-knee amputation did 
not directly cause his death from coronary artery disease.  
In that regard, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of cardiovascular disease of any kind.  The first 
clinical indication of the possible presence of chronic 
essential hypertension is revealed by medical records dated 
in February 1963, almost 10 years following the veteran's 
discharge, at which time there was noted a blood pressure of 
170/100.  Of some significance is the fact that the veteran 
did not receive a diagnosis of hypertension at that time.  
That diagnosis did not become apparent until 1980, more than 
20 years following the veteran's separation from service.  

Notwithstanding the lack of any direct causal relationship 
between the veteran's service-connected below-the-knee 
amputation and his fatal heart disease, the Board observes 
that service connection may also be granted where it is shown 
that a service-connected disease or injury caused or 
contributed substantially or materially to cause the 
veteran's death.  In that regard, at the time of the 
aforementioned rendering of a medical opinion in January 
1997, the reviewer commented that it was "possible" that the 
veteran's right below-the-knee amputation "contributed to 
physical inactivity resulting in obesity which might have 
exacerbated to some extent the veteran's hypertension and 
hypertriglyceridemia, which in turn could have led to 
premature arteriosclerotic heart disease and death."  
Admittedly, this chain of logic was described as "quite 
tenuous."  Nonetheless, the reviewer further opined that any 
atherosclerosis present in the veteran might be due to other 
factors unrelated to his amputation, one of which was 
"inactivity from chronic low back pain."  As noted above, at 
the time of death, service connection was in effect for 
degenerative changes of the lumbar spine, evaluated as 
10 percent disabling.  

In light of the above evidence, it is entirely plausible that 
the veteran's service-connected disabilities played some role 
in his death.  More specifically, the Board is of the opinion 
that those service-connected disabilities, and, in 
particular, the veteran's right below-the-knee amputation and 
degenerative changes of the lumbar spine, as likely as not 
caused or contributed substantially or materially to cause 
his death from coronary artery disease.  Accordingly, a grant 
of service connection for the cause of the veteran's death is 
in order.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

